Citation Nr: 0119110	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  95-16 453	)	DATE
	)
	)                 

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left hip deformity.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1958 to September 
1958.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision, in 
which the Louisville, Kentucky, Department of Veterans 
Affairs (VA) Regional Office (RO) denied the veteran's claim 
of entitlement to service connection for osteochondrosis, 
head of femur, left.  The Board affirmed this denial in June 
1998.  

The veteran appealed the Board's June 1998 decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court).  In a 
memorandum decision dated May 2000, the Court vacated and 
remanded the Board's decision for the purposes of providing 
an adequate statement of the reasons and bases for its 
findings and conclusions on all material issues of fact and 
law presented on the record, and of addressing in the first 
instance whether the Board is prohibited under 38 C.F.R. § 
3.304(b)(3), from relying on the veteran's statements 
recorded in his service medical records regarding pre-service 
symptomatology.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim.

2.  There is clear and unmistakable evidence that the 
veteran's Legg-Calve-Perthes disease (LCP) preexisted 
service.

3.  The veteran did not incur an increase in disability of 
his preexisting LCP in service, but rather, manifested 
expected symptomatology of his LCP after engaging in 
strenuous advanced training activities.

4.  The veteran did not seek left hip treatment from 1958, 
when he was discharged from service, to 1993, and since 1958 
his symptoms demonstrate a natural history of LCP.  


CONCLUSION OF LAW

A left hip deformity was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1131, 1132, 1153, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a left hip deformity.  The RO 
denied this claim in June 1998, and the veteran appealed this 
decision.  While the veteran's appeal was pending, 
legislation was passed that enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA.  However, as 
explained below, prior to the enactment of the VCAA, the RO 
took action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the veteran's claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in a February 1995 rating 
decision and a letter notifying the veteran of that decision, 
the RO notified the veteran of the evidence needed to 
substantiate his claim and provided him an opportunity to do 
so.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103).  Subsequently, the veteran and his 
representative submitted multiple written statements in 
support of the veteran's claim.  In addition, in a statement 
of the case issued in April 1995 and supplemental statements 
of the case issued in October 1996 and February 1997, the RO 
notified the veteran of all regulations pertinent to service 
connection claims, informed him of the reasons for which it 
had denied his claim, and provided the veteran and his 
representative an opportunity to present further evidence and 
argument in support of the veteran's claim.  The veteran and 
his representative took advantage of this opportunity by 
subsequently submitting written statements and medical 
opinions in support of the veteran's claim and by presenting 
testimony at a hearing held before the undersigned Board 
Member in June 1997.  

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining all evidence necessary for the equitable 
disposition of his claim.  See VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A).  For instance, after learning 
that the veteran's service medical records were presumed lost 
in a fire at the National Personnel Records Center in 1973, 
the RO attempted to obtain copies of these records from 
alternative sources.  Moreover, the RO secured all other 
evidence the veteran identified as being pertinent to his 
claim and VA has not been notified of any other available 
evidence that might substantiate the veteran's claim.  In 
addition, the RO sought medical opinions from specialists 
regarding the veteran's claim, and as requested, these 
specialists reviewed the entire claims file, including 
letters from a private physician, and offered comprehensive 
opinions as to the relationship between the veteran's LCP and 
his period of active service.  

Inasmuch as the RO notified the veteran of the evidence 
needed to substantiate his claim and obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, actions which are required under 
the VCAA, further procedural action to comply with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

The veteran in this case seeks entitlement to service 
connection for a left hip disorder he claims was incurred in 
service.  He contends that on enlistment into the service in 
April 1958 and prior to basic training, he had no physical 
disabilities.  During his third week of training at Fort 
Knox, Kentucky, however, he allegedly attempted to jump from 
an embankment into a small creek, and experienced pain and 
numbness in his left leg and back.  The veteran asserts that 
these symptoms gradually worsened and by the end of basic 
training, hindered him from bending his left leg.  He has 
indicated that during basic training he believed that these 
symptoms would abate so he did not seek medical assistance.  
Eventually, however, the severity of his symptomatology 
prompted him to report to a medical facility, where he 
received treatment until his discharge in September 1958.  
The veteran contends that, since his discharge from service, 
he has continually experienced pain in his left hip and back, 
which limits his ability to engage in physical activities. 

The veteran's available service medical records, dated August 
1958, confirm that the veteran was treated for left hip 
complaints during advanced basic training.  They establish 
that, in approximately June 1958, the veteran began visiting 
an orthopedic clinic with complaints of a painful limp of the 
left lower extremity.  In August 1958, the pain necessitated 
admission to a U.S. Army hospital.  On admission, the veteran 
reported that "as far back as he can remember in his 
childhood, he had a painful limp in the left lower extremity 
and noticed he was unable to walk or run as fast as other 
boys his age and also had great difficulty in performing 
sports because of the pain and limp and slowness of gait."  
An Army physician diagnosed osteochondrosis, head of femur, 
left Legg-Calves-Perthes disease (LCP), found the disease to 
be chronic and progressive, and determined that it existed 
prior to service.  Based on these findings, he recommended 
that the veteran be evaluated by a Medical Board for 
discharge due to an inability to perform military duties 
satisfactorily.

Recently dated VA outpatient treatment records, an 
electromyograph report, x-rays and letters from private 
physicians establish that the veteran currently has 
symptomatic LCP (described as a deformity of the hip), 
peripheral neuropathy, advanced degenerative arthritic 
changes in the left hip with sclerosis, osteophyte formation 
and cystic changes, and severe osteoarthritis in the lumbar 
spine. 

The veteran has submitted multiple statements from family 
members and classmates indicating that, prior to entering the 
service, the veteran was active in sports, performed daily 
activities without difficulty, and had no physical 
impairments.  Statements from his spouse, sister and sister-
in-law indicate that the veteran had no physical problems 
until he returned home from basic training, at which time it 
was apparent that he had difficulty moving his left leg due 
to stiffness, and since then, has had continuous hip pain and 
has become increasingly immobile.  

The medical evidence of record conflicts as to the 
relationship between the veteran's period of active service 
and his LCP.  The record includes written opinions from 
Bernard B. Bacevich, M.D., the veteran's orthopedic surgeon, 
that relate the veteran's post-traumatic progressive 
arthritis of the hip to the 1958 jumping episode.  These 
statements indicate that the veteran's LCP was asymptomatic 
prior to this jump, was aggravated by the jump, and has 
caused the veteran to develop arthritis of the hip.  The 
record also includes written opinions from the Chief of 
Orthopedics at a VA Medical Center and from James L. Hughes, 
M.D., an independent medical expert who specializes in 
orthopedic surgery at The University of Mississippi Medical 
Center.  (A copy of this opinion was provided to the 
veteran's representative in February 2001; no further 
evidence or argument was received.)  These opinions refute 
those of the private physician by indicating that the 
veteran's LCP preexisted service, but was not aggravated 
therein.  

Dr. Bacevich submitted his first written opinion in May 1997.  
Therein, based on a medical history reported by the veteran, 
a physical examination, and a review of 
x-rays conducted in 1993 and on the day of the examination, 
Dr. Bacevich found that the veteran had typical flattening of 
the femoral head secondary to childhood "leg Perthes," and 
significant arthritis that had settled into the joint, 
sclerosis, osteophyte formation and cystic changes.  Dr. 
Bacevich concluded that the veteran had completely 
asymptomatic childhood "leg Perthes" disease that was 
aggravated by the 1958 jumping episode and caused the 
condition to become symptomatic.  Dr. Bacevich further 
concluded that, as a result of that traumatic episode, the 
veteran had developed post-traumatic progressive arthritis of 
the hip, and would need a total hip replacement in the 
future.

Following the submission of Dr. Bacevich's first written 
opinion, the Board referred the veteran's claim to the 
Veterans Health Administration (VHA) for an expert medical 
opinion pursuant to 38 C.F.R. § 20.901(d).  The request was 
referred to the Chief of Orthopedics at a VA Medical Center, 
who prepared an opinion based on a review of all the 
veteran's medical records and the veteran's hearing 
testimony.  This physician found that the veteran's left 
lower extremity was shortened, externally rotated, and had 
limited movement at the degenerative hip joint secondary to 
childhood LCP.  He explained that LCP is a childhood disorder 
that is typical in males, occurs from the ages of 5 to 13 
years, and could be completely asymptomatic during childhood.  
He also explained that LCP deforms the human femoral head, 
and that with this sort of deformity and the progression of 
time, the hip, which is like a ball joint, is left out of 
round and naturally progresses to a degenerative state.  He 
noted that the veteran was diagnosed in service with LCP 
involving his left hip and was offered two treatment options: 
a total hip replacement, a procedure that was in an infancy 
state at that time; and physical therapy and whirlpools, 
which were considered a more conservative form of treatment, 
and subsequent separation from service on the medical ground 
that the condition existed prior to service.  He then 
indicated, "with the attention [the veteran] got in 1958, 
that it is apparent that [the veteran's] condition existing 
prior to service was aggravated by his two month and one week 
stint of military training."

Regarding the veteran's medical status after service, the VHA 
physician noted that the veteran went to work after his 
discharge and did not seek medical attention until 1994 
(later noted as 1993).  Based on that fact, he found that, 
from the time he was discharged in 1958 to 1994, the veteran 
"apparently had no problems with his hip or nonesuch severe 
enough to cause him to seek medical attention."  

The VHA physician concluded that the veteran's LCP existed 
prior to the veteran's entry into service, but did not worsen 
during service.  He explained that, because of the abnormal 
mechanics of the veteran's hip, eight weeks of basic training 
was the limit with regard to what this abnormal hip could 
stand in terms of physical stress being placed upon it.  
Hence, after eight weeks of training, the veteran was not 
capable of further such activity.  The physician further 
explained that, because the veteran's hip was not troublesome 
to him from 1958 until 1993, one could reasonably conclude 
that the veteran's condition worsened secondary to the 
natural history of [LCP] disease in an adult human male.  The 
physician indicated that it would not be his opinion that the 
eight weeks of training made the veteran more susceptible to 
being in his current condition.  Rather, it was his opinion 
that the eight weeks of training showed the veteran that his 
hip was not going to withstand that sort of punishment and 
dictated to him the sort of activities that he could engage 
in during the ensuing years from 1958 to 1993, when his hip 
became severely painful enough for him to seek attention.

In response to the VHA physician's opinion, Dr. Bacevich 
submitted a second written opinion in April 1998.  Therein, 
he indicated that he did not fully agree with the VHA 
physician's opinion.  Dr. Bacevich indicated that typically, 
LCP that is asymptomatic during childhood does not become 
symptomatic unless there is superimposed trauma upon the 
deformed joint, which in this case was basic training 
activity.  He explained that "if there was an accentuation 
of symptoms to warrant hospitalization, "one would conclude 
that there was added stress to an asymptomatic deformed joint 
that it now became symptomatic and most likely the stress 
from the basic training caused further articular cartilage 
damage which now has led to the progressive arthritic 
condition."  Dr. Bacevich further explained that "[he] was 
well aware that [LCP] can naturally progress over many years 
and become associated with an arthritic joint, however, at 
the same time there are many adults who continue through 
their adult years without the progressive arthritic problems 
because they do not have damage to the articular surface."  
Dr. Bacevich pointed out that, unfortunately, in 1958 there 
were no diagnostic tests that could prove or disprove that 
the veteran incurred articular cartilage damage during basic 
training.

The Board questions the probative value of the opinions of 
both Dr. Bacevich and the VHA physician.  First, Dr. Bacevich 
did not review the claims file prior to offering his opinion, 
and instead based his opinion primarily on a scant medical 
history reported by the veteran.  This history, which 
indicates that the veteran did not experience symptomatology 
of LCP prior to the 1958 jump, is contradicted by the 
veteran's in-service reported histories, which indicate that 
he had experienced problems with his left lower extremity 
since childhood.  Because Dr. Bacevich did not review the 
claims file prior to offering his opinion, he was not privy 
to the contents of these earlier reported histories and other 
data, which might have altered his opinion.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion based 
solely on a veteran's recitation of his own history, rather 
than on specific references to the veteran's medical and 
service history, is not probative).  See also, Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  

Second, in offering his opinion, Dr. Bacevich did not discuss 
the nature of LCP or provide the medical basis of some of his 
conclusions.  For instance, he concluded that the veteran's 
degenerative arthritis was caused by cartilage damage 
sustained in the 1958 jump, but he did not point to the 
evidence on which he based his finding of cartilage damage.  
In fact, he conceded that there was no medical test for 
confirming cartilage damage in 1958.  Third, Dr. Bacevich did 
not address the significance of the fact that the veteran did 
not seek treatment for his LCP from 1958 to 1993, and because 
Dr. Bacevich's opinion was not based on a review of the 
record, it is unclear whether he was aware of this fact when 
offering his opinion.

The VHA physician's opinion, on the other hand, was based on 
complete review of the record, was comprehensive, and was 
well supported with rationale.  That notwithstanding, one 
could question its consistency.  Initially, the VHA physician 
opined that, with the attention the veteran got in 1958, it 
was apparent that his condition existed prior to service and 
was "aggravated" therein.  Subsequently, however, he opined 
that this condition existed prior to service, but the disease 
itself did not worsen therein.  He then went on to explain 
that, after the 1958 jump that necessitated medical 
attention, the veteran was fine for many years.  The Board 
interprets the VHA physician's opinion to mean that any 
worsening of the veteran's LCP experienced during service was 
temporary and did not result in the veteran's current 
symptomatology.  However, because the VHA physician's opinion 
is not entirely clear on this matter, the Board will 
disregard it and afford it no probative value.  

Due to the deficiencies of the opinions noted above, the 
Board relies solely on the opinion of Dr. Hughes, the 
orthopedic surgeon from The University of Mississippi Medical 
Center, in deciding the veteran's claim.  This opinion, set 
forth in pertinent part below, is the most persuasive of 
record because it is based on a complete review of the 
record, which includes all medical histories reported by the 
veteran, is credible and extremely comprehensive, is 
supported by extensive medical rationale, and fairly 
addresses Dr. Bacevich's findings and conclusions as well as 
the testimony and statements of the veteran, his family 
members and classmates.  

The Board thus adopts Dr. Hughes' opinion as sufficient to 
satisfy the statutory requirement of producing an adequate 
statement of reasons and bases.  Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995) (holding that the Board's decision to rely 
on a particular medical expert's opinion satisfies the 
statutory requirement of an adequate statement of reasons or 
bases, where the expert gave fair consideration to the 
material evidence that appears to support the appellant's 
contentions).  The Board finds no material issues which are 
not addressed by Dr. Hughes.  The extremely detailed and 
responsive expert opinion from Dr. Hughes, evidencing a 
careful and thorough review of the entire record, leaves no 
reasonable doubt which could be resolved in the veteran's 
favor as to any material issue and provides preponderating 
evidence against the claim.  

In discussing the nature of LCD, the disease at issue in this 
appeal, Dr. Hughes explained the following in his December 
2000 written opinion:  

I have review [ed] the medical records 
and find that to answer the questions I 
must first set the record straight on 
what Perthes disease is and what it's 
[sic] natural history is expected to be 
before proceeding.  There were many 
inaccuracies in the description of the 
disease and the expectations of its 
natural history, particularly in the 
letter by Dr. Bernard Bacevich.  Legg-
Calve-Perthes disease is not a congenital 
disease.  This is a disease that occurs 
in the developing child typically 
somewhere between 3 and 10 years of age.  
During this time, the immature hip, which 
at birth is purely made out of cartilage, 
is turning into bone.  This bone, when it 
is small, is called an ossific nucleus 
and is in the center of a sphere of 
cartilage which will become the femoral 
head.  During the time of development, at 
some time presumed to be related to 
changing vascular pattern supplying blood 
to the head of the femur, there is, in 
essence, an infarction of that ossific 
nucleus.  The cartilage itself receives 
its nutrition predominantly from the 
joint. What happens is that the ossific 
nucleus, in being infarcted, needs to be 
repaired.  The body cannot repair damaged 
bone without removing the bone that is 
already present, in much the same way 
that you cannot build a building on a lot 
that already has a brick structure 
standing.  The difficulty is that, as the 
body removes this dead ossific nucleus, 
the ossific nucleus is actually what is 
forming the structural support which is 
helping to keep the cartilage round.

Perthes disease is therefore thought of 
as being actually in two phases.  There 
is the bone infarction, which really 
causes no problems by itself.  It is in 
the reparative process where the ossific 
nucleus is removed that the softer 
overlying cartilage can deform.  
Treatment aimed at Perthes disease over 
the years has been aimed at relieving 
weight over the cartilage to try to keep 
pressure off of it so it would not deform 
and flatten, and also to try to keep the 
hip more centered into the acetabulum.  
In essence, you try to keep the sphere of 
the femoral head deep inside the sphere 
of the acetabulum so that the sphere 
shape of the acetabulum can keep the 
femoral head molded round.

Back in the 40's, this treatment would 
have usually included prolonged bed rest 
with a cast in place with the legs spread 
apart.  It is very common to see pictures 
of boys back in the 30's and 40's in 
children's rehabilitation centers living 
there for 18 months or 2 years, getting 
around on stretchers on their bellies, 
because these casts made it hard for them 
to get around.  Boy Scout troops were 
formed, and they basically lived in a 
little community like that.

What we know is that many of these 
femoral heads without treatment would 
become so flattened that they will 
ultimately lead to arthritic changes and 
pain.  One of the great problems we have 
in children's orthopedics that is 
completely unsolved, is how to predict 
who is going to be having problems as an 
adult.  Generally the rule is that while 
radiographically a child can have a 
horrible looking hip, very often that 
hip, as a child, is almost completely 
asymptomatic with respect to pain.  There 
may be a limp, and there may be some 
stiffness, but they really have excellent 
function.  We have children, for 
instance, with congenital shallowness of 
the hip socket.  We know that this is a 
condition which in people as early as 20 
to 30 years of age can cause arthritic 
pain.  The child, however, 
radiographically, simply has a slightly 
shallow hip socket, and walks with no 
limp and has no pain.  Our problem is how 
to take this condition and decide how 
much surgery should be done on a pain 
free child, knowing that the operation 
you are doing, itself, has pain producing 
complications; and you don't know in fact 
that by doing the operation you will 
prevent the arthritis later on.

More to the point is the fact that while 
in Perthes disease, when the disease is 
active, if the child is having a great 
deal of pain and stiffness, that is felt 
to be a poor risk factor. Older children 
with Perthes disease with a lot stiffness 
and pain often do go on to have more 
problems as adults.

The comment made by Dr. Bacevich, 
however, is untrue. He states that 
normally if a Legg-Calve-Perthes 
condition is asymptomatic during 
childhood years it normally does not 
become symptomatic as a young adult 
unless there is superimposed trauma upon 
the deformed joint.  This is absolutely 
untrue.  Many children with severe 
Perthes disease complain of no pain and 
evince virtually no limp.  We all, in 
children's orthopedics, have treated 
children with hips that virtually do not 
move because of Perthes disease, but they 
are out playing baseball, and in fact, do 
not even recognize they have a problem.  
The stiffness, by limiting the motion of 
the joint, makes them essentially pain 
free.  What one usually finds is the 
feeling of some tiredness after playing a 
lot [of] sports.  We have many children 
who are virtually asymptomatic with 
respect to their Perthes disease and then 
go on to very severe pain as a young 
adult and have other problems.  These 
problems are absolutely unrelated to so-
called joint trauma.  Indeed, many of the 
reports have shown that even in the 
absence of arthritis and the absence of 
any joint trauma, the folks with heads 
that are out of round will have 
discomfort.

The comment made in the 4/1/98 letter by 
Dr. Bacevich is that Legg-Calve-Perthes 
can naturally progress over many years 
and become associated with an arthritic 
joint. However, at the same time, there 
are many adults who continue through 
their adult years without the progressive 
arthritic problems because they do not 
have damage to the articular surface.  
While that comment is, on the surface, 
true, there is the underlying suggestion 
that you have to have trauma to the joint 
to cause the arthritis, which is 
absolutely untrue.  The deformed joint, 
because of abnormal joint surface forces, 
causes its own problems with no 
interceding damage.  The last comment of 
his letter of 4/1/98 was that the patient 
had entered the service with a totally 
asymptomatic hip condition which was 
related to childhood Perthes disease.  
The condition became symptomatic with the 
amount of impact from running and jumping 
while in the service.  For this condition 
to become symptomatic there had to be 
intra-articular damage occurring to the 
joint.  It is this type of intra-
articular damage which would then lead to 
progressive deterioration of the joint 
and the current need for total joint 
replacement.  

From my review of the records and what I 
know of Legg-Calve-Perthes disease, this 
final statement is completely false and 
has no basis in medical fact.

Dr. Hughes' opinion at 1-3.

The veteran concedes that LCP is a childhood disease, but 
claims that it was asymptomatic when he entered service.  A 
veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed to have been in 
sound condition when examined, accepted and enrolled in 
service, except for defects noted at the time of entrance, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  38 C.F.R. § 
3.304(b) (2000).  The term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
history of pre-service existence of conditions reported at 
the time of the examination does not constitute a notation of 
such conditions, but will be considered together with all the 
other material evidence in questions as to inception.  See 38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245-47 
(1994).    

In this case, the veteran's entrance examination is not 
available, but there is clear and unmistakable evidence, 
primarily in the form of Dr. Hughes' opinion, that the 
veteran's LCP existed prior to service.  (The Board does not 
base this finding on the veteran's statements in his service 
medical records regarding pre-service symptomatology, but 
rather on other evidence establishing this fact.  See Court 
Memorandum Decision at 4; 38 C.F.R. § 3.304(b)(3)).  When 
questioned as to whether the veteran's LCP preexisted 
service, Dr. Hughes replied:

In my professional opinion, this 
gentleman's Legg-Calve-Perthes disease 
pre-existed the service by a significant 
period of time.  I believe, in review of 
the record, that he was also distinctly 
symptomatic prior to his coming into the 
service.

I base this opinion on two portions of 
the record.  First of all, there is the 
radiographic evidence of his Perthes 
disease.  His x-ray of the left hip 
demonstrated 'almost complete flattening 
of the femoral head of this side with a 
mild coxa vara. There is very little 
acetabulum.'  This description is a 
classic description of old Perthes 
disease.  The gentleman has a short leg 
by around 3/4 of an inch on examination.  
He has restricted movement.  The 
radiographic description of the 
flattening with the coxa vara is all 
consistent with Perthes disease.  The 
deformity that is described is not a 
traumatic injury.  The coxa vara is a way 
that the hip grows.  The shortness is 
also related to the fact that Perthes 
disease occurs during the child's growing 
years.  The deformity described on this 
x-ray is not something that the gentleman 
developed by collapsing into or 
fracturing into.  This deformity is what 
he grew into during the years when his 
bones were still growing.  Considering 
that in 1958 he was 23 years of age, we 
know then that this growth deformity had 
to have occurred well before he was 16, 
and most likely occurred somewhere 
between 3 and 10 years of age.

On review of his medical history, at the 
time of his hospitalization in 1958, he 
gives a history of pain before he had 
come into the service.  I understand that 
he subsequently testified that he was 
coerced into giving this history.  It is 
interesting that the history has 
incredible internal consistency with 
subtleties and nuances which show that, I 
believe, he really did experience these 
difficulties before the service.  He 
gives a history 'that as far back as he 
can remember in his childhood he had a 
painful limp in the left lower extremity 
and noticed he was unable to walk or run 
as fast as the other boys his age, and 
also had great difficulty in performing 
sports because of the pain and limp and 
slowness of gait.  After finishing high 
school he went to work in a feed store 
and discovered that the heavy work around 
the feed store aggravated his pain in the 
left lower extremity.  He continued in 
this job, but it was necessary for him to 
do a light type of work which did not 
involve excessive use of the legs or long 
hours of standing or heavy lifting.  In 
the interim, prior to going into the 
service, he also sold life insurance as 
he was able to do this without being on 
his feet too much.'

This is, in all its nuances, a beautiful 
description, full of detail, of the 
typical life of a child who has had 
untreated Perthes disease.  They do not 
have a great deal of pain.  They 
essentially function very well, and 
indeed, when we try to treat Perthes 
these days, our problem is actually 
trying to hold the kids down and prevent 
a lot of weight bearing and beating up on 
the hip.  The typical child with Perthes 
disease does run and play soccer and 
football and basketball, and do all the 
things the other children do.  What they 
complain of is some achiness and 
stiffness, or they may complain of some 
tiredness which can be vaguely felt about 
the hip, or even more down in the thigh.

In general, there is a limit in the 
amount of work that can be applied to the 
hip, below which there is no discomfort.  
Once you get above that amount of weight 
bearing or use, the hips start to ache 
more and will usually seem to be more 
stiff than actually acutely painful.  
Because of the flattening of his femoral 
head, he would perhaps do better with 
walking than with heavy lifting where he 
would have to be flexing his hip into a 
deep squat.  Folks with Perthes disease 
with a bad hip like this will very often 
gravitate more toward those jobs that do 
not require heavy lifting. The story is 
given that he got through basic training 
with actually very little marching 
because he tended to be transported a 
lot, but then when he got into advanced 
basic training is when he had more of his 
difficulties.  The internal consistency 
with this story is absolutely consistent 
with having Perthes disease, and I do not 
believe he was coerced into a history 
which includes changing jobs toward more 
sedentary jobs.

Dr. Hughes' opinion at 3-4.

A preexisting disease will be presumed to have been 
aggravated by military service when there has been an 
increase in the disability during service beyond its natural 
progress.  38 C.F.R. § 3.306(a) (2000).  This presumption can 
only be rebutted by clear and unmistakable evidence that the 
increase in severity was due to the natural progression of 
the disease.  In the absence of such evidence, service 
connection may be granted.  38 U.S.C.A. § 1153 (West 1991), 
38 C.F.R. § 3.306(b).  In this case, as explained in greater 
detail below, the veteran did not suffer an increase in 
disability of his preexisting LCP in service, but rather, 
manifested expected symptomatology of his LCP after engaging 
in strenuous advanced training activities.  When queried as 
to whether it was at least as likely as not (50 percent 
likelihood or greater) that the veteran's LCP was aggravated 
or chronically worsened in service, Dr. Hughes responded:  

To answer this question, it becomes 
obvious that I have to define the word 
aggravation.  Using a person with heart 
disease as an example, we know that a 
person with heart disease can have 
exercise induced chest pain, or angina.  
If he walks one block he has no chest 
pain.  If he walks a block and a half he 
starts to have some chest pain and takes 
some nitroglycerine.  The walking the 
extra half block did not aggravate or 
worsen his underlying disease.  He has a 
certain exercise tolerance.  When he 
exceeds that tolerance he has a symptom.  
I would not say that exceeding one's 
exercise tolerance and having a symptom 
is a sign that the underlying condition 
is being aggravated.  To me, the word 
aggravation means that I have somehow 
altered the natural history of the 
disease to a worse condition that it 
would have been in the absence of the 
activity.  In Perthes disease, because 
the hip is not normal, there will be a 
certain point beyond which exercise is 
not tolerated, causing hip pain.  To 
cause hip pain does not mean that one has 
aggravated the underlying condition or 
'caused a flare-up.'  One in essence is 
not causing a flare-up of the original 
Perthes disease since the original 
Perthes disease was due to avascular 
necrosis of the femoral head.  If one has 
a hip that is irritated and exercises it 
beyond its normal exercise tolerance, you 
can provoke some inflammation there and 
it will hurt.  Then when you cut back on 
the activities it will not hurt.

With this definition of what it is to 
cause an aggravation of someone's 
condition, I would have to say that this 
gentleman's time in the service most 
likely did not cause an aggravation or 
chronic worsening of his Perthes disease.  
I cannot even say that this was 'a flare-
up.'  His left hip responded the way I 
expected his left hip to respond.  When 
you are playing football or basketball as 
a civilian, and if you have a little bit 
of discomfort, you can cut back on your 
activities.  When you are in the service 
and you are on a forced march or have to 
keep up with other people with strenuous 
activities day in and day out, I expect 
that there will be more discomfort.  This 
is not a flare-up of a disease, nor is it 
an aggravation of a condition.  It is 
expected.

In fact, in reading through the record 
that we have, it is recorded that he 
states that he did not have to perform 
long marches or hikes or excessive walks 
during basic training because he was 
usually transported among the different 
duties.  For his advanced basic training, 
however, he had to do more activity.  
When he apparently was performing ward 
duties at the hospital he had some 
discomfort but was able to carry out his 
duties satisfactorily.  He had limping 
and did have pain while in the hospital.  
It appeared as though, with decreasing 
his activities as expected there would be 
some improvement in his discomfort, 
although it had not resolved completely.

Dr. Hughes' opinion at 4-5.

Even assuming, but not conceding that the "expected 
symptomatology" to which Dr. Hughes refers in his opinion 
represented a temporary worsening of the veteran's LCP, 
according to the reasoning of Dr. Hughes, this worsening 
would not have been chronic or the cause of the veteran's 
current disability.  Dr. Hughes has emphasized that the 
veteran did not seek left hip treatment from 1958, when he 
was discharged from service, to 1993.  To the contrary, since 
1958 the veteran has demonstrated a natural history that 
might even place him in a more favorable position than the 
mean with regard to the expected prognosis for individuals 
with LCP.  

Indeed, since being evaluated for this 
problem again in the year 2000, he still 
has not had a hip replacement done.  This 
gentleman is essentially beyond the sixth 
decade of life, and is already now at age 
66, in the mid portion of his seventh 
decade.  While it can be argued that he 
has disabling arthritis, he has been able 
to get around and has not had his hip 
replacement yet.  He is, therefore, doing 
better with regard to his natural history 
than the literature predicts, since over 
50% will be having the difficulties by 
the time they are between 50 and 60 years 
of age.  It is hard to argue that this 
gentleman had his Legg-Calve-Perthes 
disease aggravated or chronically 
worsened during the service in 1958 when 
over the subsequent 40 years he has 
demonstrated a natural history which 
places him in the mean of the expected 
natural history prognosis, or, if 
anything, in a more favorable position.

Dr. Hughes' opinion at 6.

Dr. Hughes concluded his opinion by indicating that, to the 
extent the veteran currently has hip and back symptoms, these 
symptoms have resulted from the natural progress of the 
veteran's LCP disease, rather than from any in-service 
aggravation (or worsening) of the LCP.  In so concluding, Dr. 
Hughes indicated that he had considered Dr. Bacevich's 
findings and conclusions, some of which were false or 
unsupported, and letters from the veteran's family members 
and classmates, which were 40 years after the fact, 
unhelpful, and contradicted the veteran's internally 
consistent original medical histories.  See Dr. Hughes' 
opinion at 6-9.

In sum, the veteran's preexisting LCP is not shown to have 
increased in disability beyond its natural progress during 
service.  The preponderance of the evidence is thus against 
the veteran's claim of entitlement to service connection for 
a left hip disability on the basis that the disability was 
aggravated in service, and the claim must be denied. 


ORDER

Entitlement to service connection for a left hip deformity is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

